Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 02/22/2021 has been entered.  No amendments to the claims are presented.  Claims 1-9, 11-17 and 19-20 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 6, the “means” to authenticate and/or authorize use of a vehicle is interpreted under 112(f) to include the server 30 with processor 32 and memory 34 to authenticate/ authorize use of a vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 


Claims 1, 3, 5-9, 11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) in view of Berstis (US 6198996).
Regarding claim 1, Mouser discloses an authentication apparatus for a vehicle (authentication system 10 includes vehicle computing device 56 in communication with remote authentication server 36 for vehicle 52 in title, abstract, figs. 1-3, 0022-0029), the apparatus comprising:
a camera configured to detect an identifying object associated with a user (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037), the identifying object having a source of authentication data(driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);
a memory comprising stored authentication data (local database/ memory 16 with user identifying information and/or remote server database/ memory 46 with user profile 38 including user identifying information in figs. 1-3 and pars 0024, 0029-0033, 0035-0036; 0042, 0048);
and a controller configured (vehicle computing device 56 including microprocessor 14 and in communication with remote server microprocessor 48 in abstract, figs. 1-3, pars 0024, 0029-0032, 0038-0048)to:
read the source of authentication data to provide read authentication data (read, 
compare the stored authentication data with the read authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049); and
responsive to the read authentication data matching the stored authentication data, selectively enable one or more functions of a vehicle to which the authentication apparatus is connectable, based on the read authentication data associated with the identifying object (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding amended claim 1, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose memory comprising stored access level associated with each authorized user nor the controller configured to selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on an access level associated with the user of the identifying object.
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, memory comprising stored access level associated with each authorized user and the controller configured to selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on an access level associated with the user of the identifying object in view of Berstis disclosing memory with security levels associated with each user and controller selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding claim 3, Mouser discloses the authentication apparatus comprising a 
Regarding claim 5, Mouser discloses the authentication apparatus comprising a secondary authentication system configured to correlate the identifying object to a user (secondary system including authentication hardware 32, touch display 12, server 36, and/or mobile device 54 for multiple layers of authentication including fingerprint, facial recognition, retina, iris, signature, PIN, password, code, (partial) local authentication, (second) remote server authentication, NFC or touch input on mobile device, in figs. 1-6 and pars 0026-0037, 0042-0049).
Regarding claim 6, Mouser discloses, wherein the secondary authentication system is further configured to transmit, by a transmitter, information to a vehicle authority, the information indicative of the identity of the user, to provide the vehicle authority with the means to authenticate and/or authorize use of a vehicle to which the authentication apparatus is connectable (secondary communication of identification information to server 36 for authentication by means of server 36 with microprocessor 48 and memory 46 with user profile 30 and vehicle profile 40 to authenticate/ authorize the user/driver and/or the server includes communication circuit 47 to provide confirmation signal via to the vehicle directly and/or via mobile device in figs. 1-6 and pars 0026-
Regarding amended claim 7, Mouser discloses, a receiver configured to receive information from a server to which the authentication apparatus is connectable, wherein the secondary authentication system is further configured to receive, by the receiver, a signal to enable the one or more functions of a vehicle to which the authentication apparatus is connectable (wireless communication circuitry such as cellular circuitry 22 and/or transceiver 44 and/or local wireless 30 receiving information/ signals to enable/ permit vehicle operation/ use from a server 36 or mobile device 54 over WAN 50 or local wireless in abstract, figs. 1-10, par 0025-0049).
Regarding claim 8, Mouser discloses, wherein the secondary authentication system includes a biometric-based authentication system (biometric, fingerprint, face/ facial recognition, retina, iris, signature in par 0008, 0013, 0022, 0026, 0030, 0032, 0043).
Regarding claim 9, Mouser discloses, wherein the identifying object is one of the following: a driving license, a passport, an ID card, and a government-issued identification (driver’s license, NFC card, passport, in pars 0030, 0032, 0034, 0049).  The examiner notes that driver’s license and passport are also government issued identification documents or cards.
Regarding clam 11, Mouser discloses, wherein the source authentication data comprises at least one of the following: a user image, a barcode, a Quick Response (QR) code, one or more characters/ text (image/ photo/ photograph, barcode, QR code, text (character recognition) in par 0030-0032, 0037, 0049).

Regarding claim 14, Mouser discloses, wherein the predetermined time period commences when the read authentication data matches the stored authentication data (enabling when correct code is received and disabling when no code received for a predetermined time in par 0006, 00011, 0038, 0040 - time will restart with each correct code).
Regarding claim 16, Mouser discloses a vehicle comprising the authentication apparatus of claim 1 (vehicle/ car 52 in abstract, fig. 3, pars 0029, 0031, 0036, 0038-0041, 0044-0046, 0048) .
Regarding claim 17, Mouser discloses a computer implemented method of authentication for a vehicle (method and authentication system 10 includes vehicle computing device 56 in communication with remote authentication server 36 for vehicle 52 in title, abstract, figs. 1-3, 0022-0029), the method comprising:
detecting an identifying object (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037) having a source of authentication data (driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);

comparing the read authentication with stored authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049); and
responsive to the read authentication data matching the stored authentication data, selectively enabling one or more functions of a vehicle, based on the read authentication data associated with the identifying object (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding amended claim 17, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose the method reading to provide access level associated with each authorized user nor selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object.
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and vehicle controller (onboard computer 20) configured to enable one or more functions 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, reading to provide access level associated with each authorized user and selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object in view of Berstis disclosing read/input user ID/verification to provide security levels associated with each user and selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding amended claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the 
Regarding claim 20, Mouser discloses a controller for a vehicle (vehicle computing device 56 including microprocessor 14 and in communication with remote server microprocessor 48 in abstract, figs. 1-3, pars 0024, 0029-0032, 0038-0048) configured to:
detect an identifying object associated with a user (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037), the identifying object having a source of authentication data (driver’s license or other document information including license number, license ID, address, birthday or other 
read the source authentication data to provide read authentication data (read, obtain, receive, take photo, recognize, OCR, scan or input authenticating information in abstract, pars 0030-0037, 0040, 0043, 0045, 0049);
compare stored authentication data with the read authentication data; and
responsive to the read authentication data matching the stored authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049), selectively output a signal to enable one or more functions of a vehicle to which the controller is connectable, based on the read authentication data associated with the identifying object  (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding amended claim 20, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose the controller reading to provide access level associated with each authorized user nor selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object.  
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, controller reading to provide access level associated with each authorized user and selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object in view of Berstis disclosing read/input user ID/verification to provide security levels associated with each user and selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Claim 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) and Berstis (US 6198996) as applied above and further in view of Reiser (US 2014/02566594).
Regarding claim 2, Mouser discloses the authentication apparatus comprising a receiver configured to receive information from a server to which the authentication apparatus is connectable (wireless communication circuitry such as cellular circuitry 22 and/or transceiver 44 receiving information/ signals/ codes from a server 36 over WAN 50 in abstract, figs. 1-3, par 0025-0031, 0035-0048).  Mouser includes updating information at the server (par 0030), but does not expressly disclose receiver 22/44, to enable the memory comprising stored authentication data to be updated.
Reiser discloses an analogous art vehicle authentication apparatus including a vehicle hardware 600 with wireless I/O 904 allowing a rental computer/ server to update authentication information/ records at the vehicle to add/ remove authentication to enable reservation, pickup and return of vehicles in figs. 8(a), 8(b), 9, 10, par 0081, 0086-0087, 0118, 0133, 0151
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above further comprising a receiver configured to receive information from a server to which the authentication apparatus is connectable, to enable the memory comprising stored authentication data to be updated in view of Mouser disclosing receiver receiving information from a server and Reiser disclosing receiver in a vehicle receiving information from a server to update authentication information to enable 
Regarding claims 13 and 14, Reiser is applied as further evidence of start time and/or end time in view of start and end times for reservation management/ scheduling in Reiser (pars 0067-0068, 0081, 0087, 0103) and Mouser disclosing reservation for vehicle rental (par 0030-0031).

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) and Berstis (US 6198996) as applied above and further in view of Kolesar (US 6177683).
Kolesar discloses an analogous system with invisible bar code used for identification/ access systems (title, abstract, col. 1 lines 1-18).  Invisible (not visible) includes infrared (IR) and ultraviolet (UV) light (col. 1 lines 19-30) that allows the advantages of saving space, prevent/ hinder counterfeiting/ forging of items/ documents such as licenses (col. 1 lines 30-43).  The barcodes of the invention emit IR (700-1100nm) light (col. 2 line 59-col. 3 line 14) that is detected by an IR camera 60 with an IR filter that passes IR (700-1200nm) to the camera for detection (col. 2 lines 15-42).  Other lights sources and filters may be used (col. 3 lines 43-55) and UV (col. 1 lines 19-30) is another source/ filter.  
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in the combination applied above, wherein the camera comprises either or both of an ultra violet light sensor and an infra-red light sensor in view of Kolesar disclosing a camera that is an 
Regarding clam 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the source authentication data comprises at least one of the following: an ultra violet security mark, an infra-red security mark, a barcode, , one or more special characters, and text in view of Kolesar disclosing IR bar codes that are invisible barcodes that allow the advantages of saving space, prevent/ hinder counterfeiting/ forging of items/ documents such as licenses.   It further would have been obvious to have included IR barcodes in view Kolesar disclosing that other light sources and filters be used and disclosing that UV and IR are both light alternatives to visible light that would provide the advantages of invisible codes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) and Berstis (US 6198996) as applied above and further in view of Washington (US 5686765).
Regarding claim 12, Mouser discloses memory (local database/ memory 16 in the vehicle with user identifying information and/or remote server database/ memory 46 connectable to the vehicle with user profile 38 including user identifying information in 
Washington discloses an analogous art vehicle security system (title, abstract) with the vehicle 10 including memory 26 that is a read only (ROM) storing list of authorized drivers programmed by an automotive dealer (fig. 6, col. 3 lines 48-55) and including detection of tampering of the system 10 (col. 4 lines 55-60).   This read only and tamper detection provides memory that is programmed only by authorized dealers and secured from tampering by unauthorized users/ thieves.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in the combination applied above, wherein the memory comprising stored authentication data forms part of a secure module of a vehicle to which the authentication apparatus is connectable, in view of Washington disclosing  read only and tamper detection provides memory that is programmed only by authorized dealers and secured from tampering by unauthorized users/ thieves.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) and Berstis (US 6198996) as applied above and further in view of Gennermann (US 2016/0311400).
Regarding claim 12, Mouser discloses memory (local database/ memory 16 in the vehicle with user identifying information and/or remote server database/ memory 46 connectable to the vehicle with user profile 38 including user identifying information in 
Gennermann discloses an analogous art vehicle driver authenticating system (title, abstract) with memory in which target data is secured (par 0027).  The target/ setpoint data 60 is compared to actual data to authenticate the user (abstract, pars 0005-0011).   
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in the combination applied above, wherein the memory comprising stored authentication data forms part of a secure module of a vehicle to which the authentication apparatus is connectable, in view of Gennermann disclosing target data secured in memory such that data for authentication comparison is secured from theft or tampering.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) and Berstis (US 6198996) as applied above and further in view of Brinkmeyer (US 5838251).
Mouser discloses prevent operation after a period of time but does not expressly disclose preventing operation after a number of uses.
Brinkmeyer discloses an analogous vehicle anti-theft / rental system (title, abstract) that prevents access after predetermined number of vehicle starts, control processes or actuations to provide limits that reduce theft/ fraud (col. 3 lines 17-44, col. 4 lines 21-67, col. 11 lines 30-58).  Other limits, such as time, distance and geographic area are also disclosed.
.
Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to the rejection(s) of claims 1-9, 11-17 and 19-20 under 35 USC 103 have been fully considered and are not persuasive.  
Applicant submits that the purported combination of Mouser and Berstis does not teach or suggest at least "a memory comprising stored authentication data and an access level associated with each authorized user" and a controller configured to, "responsive to the read authentication data matching the stored authentication data, selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on the access level associated with the user of the identifying object," as recited by independent claim 1. For example, the Action at page 7 concedes that Mouser 
This argument is not persuasive because, as stated in the rejection, Mouser discloses, responsive to the read authentication data matching the stored authentication data, selectively enable one or more functions of a vehicle to which the authentication apparatus is connectable, based on the read authentication data associated with the identifying object to selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).   Mouser enables functions based on user profile with status and preferences, but does not expressly recite access levels and lists.  Although Berstis need not disclose the functions already disclosed in Mouser, it is noted that Berstis claims locking out control of vehicle systems and unlock vehicle control systems in response to security level in claim 1, where different system provide different functions (figs 2-10).   Berstis is applied to disclose access (security) levels and lists.  Further, the lists of Berstis are directed to underlying function (operation) of different vehicle systems in col. lines 27-47: “Users control different systems within the vehicle through Onboard computer 20. A specific user can only gain as much control of a system or subsystem as authorized by Onboard Computer 20. A user may fall into one or more security levels(s), for instance, low level security, master level security, administrator, 
Applicant argues that the Action at page 7 goes on to assert that Berstis cures these deficiencies of Mouser but Applicant respectfully submits that Berstis does not disclose anything pertaining to the enabling and/or disabling of functions depending on the access level of a user; rather, Applicant notes that the disclosure of Berstis merely enables the accessing and changing of preferences depending on an access level. Indeed, the Action at page 7 even identifies that the elements to which access is enabled in Berstis are critical and non-critical preferences. Applicant first submits that one having ordinary skill in the art would readily recognize that a preference is merely a parameter and not a function. Applicant further submits that one having ordinary skill in the art would also recognize that allowing a user access to change a preference does not 'enable' that preference; rather, such action simply allows the preference to be changed. Such preference is always 'enabled' irrespective of the level of access that the user has; it is merely whether the user is permitted to change the preference that is based on the level of access. Consequently, Berstis does not teach or suggest selectively enabling one or more functions of the vehicle based on the access level associated with the user. 
The examiner disagrees.  Functions of Berstis are not always enabled, as the vehicle may be stopped (col. 9 lines 46-58) similar to Mouser (par 0036).  Berstis 
Accordingly, the 35 U.S.C. § 103 rejection of independent claim 1 is proper and made final.
Applicant argues that claims 2-9, 11-17 and 19-20 are patentable for the same reasons as claim 1.
The examiner disagrees for the same reasons applied above in the rejections and response to arguments.
Accordingly, the 35 U.S.C. § 103 rejections of claim 1-9, 11-17 and 19-20 are proper and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Menard (US 2016/0137163), Birkel (US 8933778), Guba (US 2004/0135670) and Muench-Casanova (US 2004/0135669) disclose security level enables access to a list of vehicle functions, commands and features.  As is well known to the artisan, this allows disabling or limiting certain functions for a child, valet, or other user that is not authorized full access to all functions.  
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/31/2021							/EDWIN C HOLLOWAY III/
(571) 272-3058		Primary Examiner, Art Unit 2683